 
Exhibit 10.1

 
PARTICIPATION AGREEMENT
UNDER THE
NORTHEAST COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS PARTICIPATION AGREEMENT (the “Participation Agreement”) is entered into as
of the 1st day of April, 2009 by and between NORTHEAST COMMUNITY BANK (the
“Employer”), and SUSAN BARILE, an executive of the Employer (the “Participant”).


RECITALS:


WHEREAS, the Employer has adopted the Northeast Community Bank Supplemental
Executive Retirement Plan (the “Plan”) effective as of January 1, 2006, and the
Administrator has determined that the Participant shall be eligible to
participate in the Plan on the terms and conditions set forth in this
Participation Agreement and the Plan.


NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:


1.           Definitions. Except as otherwise provided, or unless the context
otherwise requires, the terms used in this Participation Agreement shall have
the same meanings as set forth in the Plan.


2.           Plan. Plan means the Northeast Community Bank Supplemental
Executive Retirement Plan, as the same may be altered or supplemented in any
validly executed Participation Agreement.


3.           Incorporation of Plan. The Plan, a copy of which is attached hereto
as Exhibit A, is hereby incorporated into this Participation Agreement as if
fully set forth herein, and the parties hereby agree to be bound by all of the
terms and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms his
understanding and acceptance of all of the terms and conditions contained
therein.


4.           Effective Date of Participation. The effective date of the
Participant’s participation in the Plan shall be April 1, 2009 (the
“Participation Date”).


5.           Normal Retirement Age. The Participant’s Normal Retirement Age for
purposes of the Plan and this Participation Agreement is age sixty-five (65).


6.           Year of Service. The Participant shall be credited with one year of
service for each calendar year the Participant has been employed by the
Employer, whether such employment began before or after the Participation Date.


7.           Prohibition Against Funding. Should any investment be acquired in
connection with the liabilities assumed under this Plan and Participation
Agreement, it is expressly understood and agreed that the Participants and
Beneficiaries shall not have any right with respect to, or claim against, such
assets, nor shall any such purchase be construed to create a trust of any kind
or a fiduciary relationship between the Employer and the Participants, their
Beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged and unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

 
 

--------------------------------------------------------------------------------

 

The Participant shall be required to look to the provisions of the Plan and to
the Employer itself for enforcement of any and all benefits due under this
Participation Agreement, and, to the extent the Participant acquires a right to
receive payment under the Plan and this Participation Agreement, such right
shall be no greater than the right of any unsecured general creditor of the
Employer. The Employer shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under the Plan and this
Participation Agreement.


8.           Provisions Related to SERP Benefit.


 
(a)
Normal Retirement SERP Benefit. Upon the Participant’s termination of employment
upon or after attaining Normal Retirement Age, the Participant shall receive an
annual benefit of fifty percent (50%) of the Participant’s final average base
salary over the immediately preceding full thirty-six (36) calendar months prior
to termination of employment, paid for the period and on the terms provided
herein. The Participant’s base salary calculation shall be provided by
Employer’s payroll department.



 
(b)
Early Retirement SERP Benefit.  In the event the Participant terminates
employment upon or after attaining age sixty (60) and completing at least twenty
(20) Years of Service, but prior to attaining Normal Retirement Age, the
Participant shall receive the SERP Benefit described in Paragraph 8(a), reduced
by .25% for each month by which the Participant’s age at termination of
employment is less than the Normal Retirement Age.  Notwithstanding anything in
the Participation Agreement or the Plan to the contrary, no benefit shall be
payable to the Participant in the event of his termination of employment prior
to attaining age sixty (60) (other than in connection with his termination of
employment following a Change in Control, or by reason of his death or
disability).



 
(c)
Form of SERP Benefit Payment. Subject to the restrictions of Section 4.3 of the
Plan, the annual SERP Benefit shall be paid in equal monthly installments
beginning not later than thirty (30) days after the Participant’s termination
date until all benefits are fully paid.  The annual SERP Benefit shall be paid
for the greater of (i) the Participant’s life or (ii) fifteen (15) years,
following the Participant’s Normal Retirement, eligible Early Retirement, or
termination of employment by reason of disability (with payments beginning at
age 65 if the Participant terminates employment due to disability).



 
(d)
Post-Retirement Death Benefit. The Participant’s annual SERP Benefit shall be
payable for a minimum period of fifteen (15) years. In the event that the
Participant dies during the minimum fifteen (15) year SERP Benefit payment
period, the Participant’s Beneficiary, as designated pursuant to this
Participation Agreement, will continue to receive such payments until the
minimum benefits are fully paid.



 
(e)
Pre-Retirement Death Benefit. In the event of the Participant’s death prior to
Normal Retirement, the Participant’s Beneficiary(ies) shall be entitled to a
pre-retirement death benefit equal to the actuarial equivalent (calculated as
described in Paragraph 8(g) below) of the unreduced SERP Benefit payment
described in Paragraph 8(a) of this Agreement. This benefit shall be distributed
to the Participant’s Beneficiary(ies) in a lump sum amount as soon as
administratively feasible upon Employer notification.



 
(f)
Disability SERP Benefit. In the event of the Participant’s termination of
employment by reason of disability, if the Participant has attained Normal
Retirement Age or is eligible for Early Retirement, the Participant shall
receive a SERP benefit determined under Paragraph 8(a) or 8(b), as
appropriate.  If the Participant has not attained Normal Retirement Age and is
not eligible for Early Retirement on his termination date, the Participant shall
receive a SERP benefit equal to the value of the Participant’s Accrued SERP
Benefit, payable as provided in Paragraph 8(c) of this Participation Agreement.


 
 

--------------------------------------------------------------------------------

 

For purposes of this Participation Agreement and the Plan, “disability” means
that the Participant (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under a disability program covering employees of the Employer.  The
Administrator shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether the Participant is disabled,
and shall make such determination consistent with Section 409A.


 
(g)
Change of Control SERP Benefit.  In lieu of the benefit payable under any other
provision of this Participation Agreement and the Plan, but subject to the
restrictions of Section 4.3 of the Plan, upon the Participant’s termination of
employment (other than for Cause or by reason of his death) following a Change
of Control, the Participant shall receive the unreduced SERP Benefit described
in Paragraph 8(a) (i.e., a benefit determined without regard to the
Participant’s age or Years of Service) in the form of a lump sum payment that is
actuarially equivalent to the Normal Retirement benefit (calculated as of the
date of termination and using the discount rate specified in Code Section 1274
in effect for the period of termination).  Such payment shall be made to the
Participant (or his beneficiary) not later than thirty (30) days after the
Participant’s termination date.



9.           General Provisions


(a)           No Assignment.


No benefit under the Plan or this Participation Agreement shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any such action shall be void for all purposes of
the Plan or this Participation Agreement. No benefit shall in any manner be
subject to the debts, contracts, liabilities, engagements, or torts of any
person, nor shall it be subject to attachments or other legal process for or
against any person, except to such extent as may be required by law.

 
 

--------------------------------------------------------------------------------

 



(b)           Headings.


The headings contained in the Participation Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge, or
describe the scope or intent of this Plan nor in any way shall they affect this
Participation Agreement or the construction of any provision thereof.


(c)           Terms.


Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.


(d)           Successors.


This Participation Agreement shall be binding upon each of the parties and shall
also be binding upon their respective successors and the Employer’s assigns.


(e)           Amendments.


This Participant Agreement may not be modified or amended, except by a duly
executed instrument in writing signed by the Employer and the Participant. The
subsequent amendment or termination of the Plan by the Employer shall not affect
the Participant’s rights under this Participation Agreement.


IN WITNESS WHEREOF, each of the parties has caused this Participation Agreement
to be executed as of the day first above written.




PARTICIPANT
 
NORTHEAST COMMUNITY BANK
               
/s/ Susan Barile
 
/s/ Kenneth A. Martinek
Susan Barile
 
By:
Kenneth A. Martinek
   
Title:
Chairman, President and
     
Chief Executive Officer





 